Exhibit 10.5

 

November 10, 2020

Natural Order Acquisition Corp.

30 Colpitts Road

Weston, MA 02493

 

Ladies and Gentlemen:

 

Natural Order Acquisition Corp. (the “Company”), a blank check company formed
for the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

The undersigned hereby commits that it will purchase an aggregate of 6,200,000
warrants (or up to 6,800,000 warrants if the over-allotment option in connection
with the Company’s IPO is exercised in full) of the Company (“Private
Warrants”), at a price of $1.00 per warrant for an aggregate purchase price of
$6,200,000 (the “Private Warrant Purchase Price”).

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the undersigned will cause the Private Warrant Purchase Price to be
delivered to Loeb & Loeb (“Loeb”), as escrow agent, by wire transfer as set
forth in the instructions attached as Exhibit A to hold in a non-interest
bearing account until the Company consummates the IPO.

 

The consummation of the purchase and issuance of the Private Warrants shall
occur simultaneously with the consummation of the IPO. Simultaneously with the
consummation of the IPO, Continental shall deposit the Private Warrant Purchase
Price, without interest or deduction, into the trust fund (“Trust Fund”)
established by the Company for the benefit of the Company’s public stockholders
as described in the Registration Statement.

 

Each of the Company and the undersigned acknowledges and agrees that Loeb is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Warrants.

 

Additionally, the undersigned agrees:

 

  ● to vote in favor of any proposed Business Combination;         ● not to
propose, or vote in favor of, an amendment to the Company’s Amended and Restated
Certificate of Incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Company’s shares of Common Stock sold
in the IPO if the Company does not complete an initial Business Combination
within 24 months from the closing of the IPO, unless the Company provides the
holders of shares of Common Stock sold in the IPO with the opportunity to redeem
their shares of Common Stock upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount of the Trust Fund,
including interest earned on Trust Fund and not previously released to the
Company to pay the Company’s taxes, divided by the number of then outstanding
shares of Common Stock sold in the IPO;

 

  ● the undersigned will not participate in any liquidation distribution with
respect to the Private Warrants (but will participate in liquidation
distributions with respect to any units or Common Stock purchased by the
undersigned in the IPO or sold by the Company in the IPO and purchased by the
undersigned in the open market thereafter) if the Company fails to consummate a
Business Combination;

 



 

 

  

  ● that the Private Warrants and underlying securities will not be transferable
until 30 days after the consummation of a Business Combination except (i) to the
Company’s pre-IPO stockholders (including, to the extent the Company’s pre-IPO
stockholders are entities, to such entity’s members, partners, stockholders or
other equity holders), or to the Company’s officers, directors, advisors and
employees, (ii) transfers to the undersigned’s affiliates, (iii) by bona fide
gift to a member of the undersigned’s (or Permitted Transferee’s (as defined
below)) immediate family or to a trust, the beneficiary of which is the
undersigned (or Permitted Transferee) or a member of the undersigned’s (or
Permitted Transferee’s) immediate family, for estate planning purposes, (iv) by
virtue of the laws of descent and distribution upon death, (v) pursuant to a
qualified domestic relations order, (vi) by certain pledges to secure
obligations incurred in connection with purchases of the Company’s securities,
(vii) by private sales at prices no greater than the price at which the Private
Warrants were originally purchased or (viii) to the Company for cancellation in
connection with the consummation of a Business Combination, in each case (except
for clause viii) where the permitted transferee (“Permitted Transferee”) agrees
to the terms of the transfer restrictions; and

 

  ● the Private Warrants will include any additional terms or restrictions as is
customary in other similarly structured blank check company offerings or as may
be reasonably required by the underwriters in the IPO in order to consummate the
IPO, each of which will be set forth in the Registration Statement.

 

The undersigned hereby represents and warrants that:

 

(a) it has been advised that the Private Warrants have not been registered under
the Securities Act;

 

(b) it will be acquiring the Private Warrants for its account for investment
purposes only;

 

(c) it has no present intention of selling or otherwise disposing of the Private
Warrants in violation of the securities laws of the United States;

 

(d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

(g) it has full power, authority and legal capacity to execute and deliver this
letter agreement (“Agreement”) and any documents contemplated herein or needed
to consummate the transactions contemplated in this Agreement; and

 

(h) this Agreement constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

This Agreement constitutes the entire agreement between the undersigned and the
Company with respect to the purchase of the Private Warrants, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to the same.

 

Each party to this Agreement acknowledges that Loeb has represented both the
Company and the undersigned in connection with the transactions contemplated
hereby, the IPO, the issuance of the Company’s shares to Natural Order Sponsor
LLC and all related transactions. The applicable rules of professional conduct
require that Loeb inform the parties hereunder of this representation and obtain
their consent. The Company and the undersigned each hereby (i) acknowledge that
they have had an opportunity to ask for and have obtained information relevant
to such representation, including disclosure of the reasonably foreseeable
adverse consequences of such representation; (ii) acknowledge that with respect
to the transactions described above, Loeb has represented the Company and the
undersigned, and not any other person or entity or Board member or employee of
the Company or the undersigned; and (iii) give their respective informed consent
to Loeb’s representation of the Company and the undersigned in connection with
the transactions described above.


[Signatures Follow]

 

 

 

 

  Very truly yours,       NATURAL ORDER SPONSOR LLC       By: /s/ Marc Volpe    
Name:   Marc Volpe     Title: Chief Financial Officer

 

Accepted and Agreed:       NATURAL ORDER ACQUISITION CORP.       By: /s/ Paresh
Patel     Name:  Paresh Patel     Title: President and Chief Executive Officer  

 

 

 

 

Exhibit A

 

Wire Instructions

 

Bank Name Citigroup Private Bank

Bank Address 153 East 53rd Street New York, NY 10022

Account Name Loeb & Loeb LLP - Trust Account

Account Number 24576266

Routing/ABA Number (Domestic Wires) 021000089

Swift Code (Foreign Wire) CITIUS33

Client Matter No.: 236068-10001

 

 



 

 